DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made to Applicant’s claim to priority to National Stage Application PCT/CN2016/081808 filed March 12, 2016.

Status of Claims
This Office Action is responsive to the amendment filed on July 9, 2021. As directed by the amendment: claims 1 and 4 have been amended; and claim 23 has been cancelled. Thus, claims 1-22 are presently pending in this application. 
Claim 4 was previously rejected under 35 U.S.C. 112(b) as being indefinite. Applicant’s amendments to claim 4 obviate the previous 35 U.S.C. 112(b) rejection. Claims 1-2, 4, 6-8 and 20 were previously rejected under 35 U.S.C. 102(a)(1) as being anticipated by Begum (U.S. Pub. No. 2004/0074498). Claims 1-3, 6-7, 9, 11-14, and 20-21 were previously rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matich (U.S. Pub. No. 2007/0050883). Claims 1-2, 4-6, 10, and 23 were previously rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kojima et al. (JP2009011709A). Claims 15-16 were previously rejected under 35 U.S.C. 103 as being unpatentable further in view of Fernandes (U.S. Pub. No. 2003/0154984). Claim 17 was previously rejected under 35 U.S.C. 103 as being unpatentable further in view of Chen et al. (U.S. Pub. No. 2017/0311660). Claim 18 was previously rejected under 35 U.S.C. 103 as being unpatentable further in view of Noh et al. (U.S. Pub. No. 2014/0190492). Claim 19 was previously rejected under 35 U.S.C. 103 as being unpatentable further in view of Choi et al. (U.S. Pub. No. 2012/0017911). Claim 22 was previously rejected under 35 U.S.C. 103 as being unpatentable over HDX N95 Respirator Mask 3-Pack . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-10, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kojima et al. (JP2009011709A; hereinafter: “Kojima”, machine translation relied upon herein.).
Regarding Claim 1, Kojima discloses a respirator comprising a cup-shaped, molded mask body (2; Fig. 1-8; ¶¶ 0014-0023) that comprises a rearward open end with a perimeter (A, Fig. A annotated below); a first integral nose pad (B, Fig. A annotated below) that is provided by a first inwardly-folded tab (14; Fig. 1-8) that is an integral extension of at least one layer of the mask body (¶¶ 0018-0023; Fig. 1-8) and that extends inwardly from a first upper section (C, Fig. A annotated below) of the perimeter of the mask body; a second integral nose pad (D, Fig. A annotated below) that is provided by a second inwardly-folded tab (14; Fig. 1-8) that is an integral extension of the at least one layer of the mask body (¶¶ 0018-0023; Fig. 1-8) and that extends inwardly from a second upper section (E, Fig. A annotated below) of the perimeter of the ; wherein the first and second inwardly-folded tabs are biased toward unfolding back toward an initial, unfolded configuration so that when the respirator is worn, the first and second integral nose pads press toward the nose of the wearer of the respirator (¶¶ 0020-0023); and further wherein the first and second upper sections of the perimeter of the mask body from which the first and second inwardly-folded tabs respectively extend, each comprise a laterally-outward terminus (H and I, Fig. A annotated below, respectively) that is on the upper perimeter of the mask body so that the first and second upper sections of the perimeter of the mask body from which the first and second inwardly-folded tabs respectively extend and first and second lateral edges of the mask body (J and K, Fig. A annotated below, respectively).

    PNG
    media_image1.png
    901
    931
    media_image1.png
    Greyscale

Figure A, Adapted from Figure 5 of Kojima.
Kojima does not explicitly disclose the respirator wherein each of the laterally-outward terminus that is on the upper perimeter of the mask body so that the first and second upper sections of the perimeter of the mask body from which the first and second inwardly-folded tabs respectively extend, do not extend to first and second lateral edges of the mask body.
Though prior art drawings are not interpreted as depicting scale, unless specified, the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art (MPEP 2125.)   In this case Kojima 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the laterally-outward terminus (H and I, Fig. A annotated above, respectively) to not extend to first and second lateral edges of the mask body (J and K, Fig. A annotated above, respectively) for the purpose of allowing the first and second integral nose pads to fold inwardly without being hindered by an attachment to the  ear strap sheet 10; Fig. 1-6) at the crimp joint part (8; Fig. 3-6). 
Regarding Claim 2, the modified device of Kojima discloses the respirator wherein the layer of the mask body from which the first and second tabs integrally extend from an inner cover layer (See Kojima: ¶¶ 0018-0021; Fig. 1-8).
Regarding Claim 3, the modified device of Kojima discloses the respirator wherein the layer of the mask body from which the first and second tabs integrally extend is a shaping layer [See Kojima: ¶ 0015; “an inner sheet material made of a composite fiber of rayon fibers and polyethylene terephthalate (PET)”], and wherein the mask body further comprises at least one filtration layer (See Kojima: ¶ 0015; “an intermediate sheet material made of an electrostatic filter”).
Regarding Claim 4, the modified device of Kojima discloses the respirator wherein the at least one layer of the mask body and the first and second tabs integrally extending therefrom, comprise multiple sublayers (See Kojima: ¶ 0015). 
Regarding Claim 5, the modified device of Kojima discloses the respirator wherein the first and second tabs are each molded to comprise a rearwardly convex portion (A, Fig. B 

    PNG
    media_image2.png
    213
    195
    media_image2.png
    Greyscale

Figure B, Adapted from Figure 7 of Kojima.
Regarding Claim 6, the modified device of Kojima discloses the respirator wherein the first and second tabs each comprise at least one functional layer (“an inner sheet material”; ¶ 0015) that is disposed on, and attached to, a major surface of the tab (at B and at D, Fig. G annotated above; Fig. 1-8; See Kojima: ¶¶ 0014-0020).
Regarding Claim 9, the modified device of Kojima discloses the respirator wherein the functional layer is disposed on the first and second tabs and is also disposed in a stripe along an upper portion of the mask body, and wherein the functional layer of the mask body, the functional layer of the first tab, and the functional layer of the second tab, are all integral portions of the functional layer (See Kojima: Fig. 3-6; ¶ 0015; Examiner notes: Kojima discloses the at least one functional layer as the “inner sheet material”; wherein the entirety of the mask body, first tab, and second tab comprise the at least one functional layer being “inner sheet material”. Therefore, the at least one functional layer being “inner sheet material” is also disposed at least in the stripe along the upper portion of the mask body).
Regarding Claim 10, the modified device of Kojima discloses the respirator wherein the first and second tabs and the functional layers thereof, are each molded to comprise a rearwardly 
Regarding Claim 20, the modified device of Kojima discloses the respirator wherein the respirator comprises a harness (See Kojima: 3; Fig. 1-6) that comprises at least one elastic strap (See Kojima: 10; Fig. 1-6; ¶ 0016) and that allows the respirator to be mounted and retained on the head of a wearer (See Kojima: ¶¶ 0016, 0024).
Regarding Claim 21, the modified device of Kojima discloses the respirator wherein the mask body does not comprise any deformable nose clips and does not comprise any foam nose pads (See Kojima: Fig. 1-8).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kojima as applied to claim 6 above, and further in view of Begum (U.S. Pub. No. 2004/0074498).
Regarding Claim 7, the modified device of Kojima discloses the respirator wherein at least one functional layer that is disposed on, and attached to, a major surface of the tab, shown above.
The modified device of Kojima does not disclose the respirator wherein one of the at least one functional layers that is disposed on, and attached to, a major surface of the tab wherein the functional layer is chosen from a non-slip layer, an occluding layer, a decorative layer, a cushioning layer, and a wicking layer.
Begum teaches a respirator comprising a first and second tabs (36; Fig. 3, 7) each comprising at least one functional layer (45; Fig. 7; ¶ 0030) that is disposed on, and attached to, a major surface of the tab (A, Fig. C annotated below), wherein the at least one functional layer is a cushioning layer [45; Fig. 7; ¶ 0030; Examiner notes: Begum discloses one of the functional layer as gel pack (45; Fig. 7; ¶ 0030)] for the purpose of providing a gel pack that cushions within the first and second tabs, respectively (¶ 0030). 

    PNG
    media_image3.png
    215
    148
    media_image3.png
    Greyscale

Figure C, Adapted from Figure 7 of Begum.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Kojima to further include the functional layer that is disposed on, and attached to, a major surface of the tab wherein the functional layer is the cushioning layer as taught by Begum for the purpose of providing a gel pack that cushions within the first and second tabs, respectively (See Begum: ¶ 0030).
Regarding Claim 8, the modified device of Kojima discloses the respirator wherein the functional layer is disposed only on the first and second tabs with no portion of the cup-shaped, molded mask body having the functional layer disposed thereon [See Begum: ¶¶ 0029-0030; Fig. 3, 5, 7; Examiner notes: Begum discloses the functional layer (See Begum: 45; Fig. 7) as only be disposed respectively on the first and second tabs.].

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kojima as applied to claim1 above, and further in view of Matich (U.S. Pub. No. 2007/0050883).
Regarding Claim 11, the modified device of Kojima discloses the respirator, shown above. 
The modified device of Kojima does not disclose the respirator wherein the respirator comprises a face seal that is comprised of a face seal material and that is connected to the 
Matich teaches a respirator comprising a face seal (12, 34, 36; Fig. 2B-2D, 3C) that is comprised of a face seal material (34; Fig. 2B, 3C; ¶¶ 0077-0078) and that is connected to the perimeter of a mask body (16, 20, 22; Fig. 1B-2D; ¶¶ 0074-0084) and extends inwardly from the perimeter of the mask body to terminate at an inner edge (A, Fig. D annotated below) of the face seal for the purpose of providing an adhesive seal to the face of the user while allowing said seal to respond to movements of the face generated by talking or yelling and to isolate such movements from the mask body (¶¶ 0077-00748).

    PNG
    media_image4.png
    364
    379
    media_image4.png
    Greyscale

Figure D, Adapted from Figure 2C of Matich.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Kojima to further include the face seal that is comprised of the face seal material and that is connected to the perimeter of the mask body and extends inwardly from the perimeter of the mask body to terminate at the 
Regarding Claim 12, the modified device of Kojima discloses the respirator wherein the first and second tabs each comprise at least one functional layer (B, Fig. D annotated above) that is disposed on a major surface of the tab (C, Fig. D annotated above) and wherein the functional layer of the first and second tabs is comprised of the face seal material (See Matich: Fig. 2C, 3C; ¶¶ 0075-0078).
Regarding Claim 13, the modified device of Kojima discloses the respirator wherein the entirety of each of the first and second tabs is positioned forwardly of the face seal [See Matich: Fig. 2B-2D; ¶¶ 0075-0084; Examiner notes: The term “forwardly” is a directional term and the claim has not established a “forward” or “rearward” nor a “forwardly” direction.  The broadest reasonable interpretation used for this Office Action would be the “forwardly” direction being away from the user.  Thus, the face seal is proximate to the user and is interposed between the first and second tabs and the user. The modified device of Kojima discloses the face seal is proximate to the user and is interposed between the entirety of each first and second tabs and the user (See Matich: Fig. 2B-2D).].
Regarding Claim 14, the modified device of Kojima discloses the respirator wherein the first and second tabs respectively press rearward (Examiner notes: The term “rearward” is a directional term and the previous interpretation for this Office Action in maintained. Thus, rearward is towards the user) against first and second sections (D, Fig. D annotated above) of the face seal so as to each cause the formation of first and second rearward bulges in the face seal (See Matich: ¶¶ 0077-0085; Examiner notes: the modified device of Kojima discloses the face seal material as “weakly elastic” and “weakly deformable”. Therefore, when the first and second . 

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kojima as applied to claim 1 above, and further in view of Fernandes (U.S. Pub. No. 2003/0154984).
Regarding Claim 15, the modified device of Kojima discloses the respirator of claim 1 having the vertical bisector (F, Fig. A annotated above), shown above. 
The modified device of Kojima does not disclose the respirator wherein the mask body comprises a folding line that is aligned with the vertical bisector of the mask body and that, when the respirator is not being worn, allows the mask body to be laterally compressed so that first and second lateral edges of the mask body are brought into proximity to each other.
Fernandes teaches a breathing mask comprising a mask body (1, 4, 5, 6, 7; Fig. 1-5) having a folding line (A, Fig. E annotated below) that is aligned with a vertical bisector (“vertical axis”; ¶ 0033) of the mask body and that, when the respirator is not being worn, allows the mask body to be laterally compressed so that first and second lateral edges (B, Fig. E, annotated below) of the mask body are brought into proximity to each other (¶¶ 0005, 0012 0035-0036, 0045-0049) for the purpose of allowing the mask to be conveniently be folded up and slipped into a pocket between uses (¶¶ 0005, 0012 0035-0036).

    PNG
    media_image5.png
    487
    540
    media_image5.png
    Greyscale

Figure E, Adapted from Figure 2.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Kojima to include the folding line that is aligned with the vertical bisector of the mask body and that, when the respirator is not being worn, allows the mask body to be laterally compressed so that first and second lateral edges of the mask body are brought into proximity to each other as taught by Fernandes for the purpose of allowing the mask to be conveniently be folded up and slipped into a pocket between uses (See Fernandes: ¶¶ 0005, 0012, 0035-0036).
Regarding Claim 16, the modified device of Kojima discloses the respirator of claim 15, shown above. 
The modified device of Kojima does not specifically disclose the respirator wherein the mask body comprises an exhalation valve that is a 30laterally-offset valve no portion of which is intersected by the vertical bisector of the mask body.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Kojima to include the exhalation valve that is a 30laterally-offset valve no portion of which is intersected by the vertical bisector of the mask body as taught by Fernandes for the purpose of reducing build-up of moist air under the mask (See Fernandes: ¶ 0038).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kojima as applied to claim 1 above, and further in view of Chen et al. (U.S. Pub. No. 2017/0311660; hereinafter: “Chen”) in view of Matich.
Regarding Claim 17, the modified device of Kojima discloses the respirator wherein the mask body comprises, in order from the front of the mask body the filter layer (“intermediate sheet material”; ¶ 0015) and a shaping layer (inner sheet material; ¶ 0015). 
The modified device of Kojima does not disclose the respirator wherein the mask body comprises, in order from the front of the mask body, a reinforcing netting layer, the filter layer, the shaping layer, and a face seal.
Chen teaches a flat-fold respirator comprising a mask body (12, 400; Fig. 1-4) comprising, in order from the front of the mask body, a reinforcing netting layer (404; Fig. 4), a filter layer (408; Fig. 4), and a shaping layer (406; Fig. 4; ¶¶ 0087-0088, 0090-0097) for the purpose of providing a smooth surface for contacting the wearer's face and providing splash fluid protection (¶ 0093).
Matich teaches a respirator comprising a face seal (12, 34, 36; Fig. 2B-2D, 3C) that is comprised of a face seal material (34; Fig. 2B, 3C; ¶¶ 0077-0078) that is layered most rearward of 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Kojima to include and arrange layers of the mask body, in order from the front of the mask body, the reinforcing netting layer, the filter layer, the shaping layer, and the face seal as taught by Chen for the purpose of providing a smooth surface for contacting the wearer's face and providing splash fluid protection (See Chen: ¶ 0093) and as taught by Matich for the purpose of providing an adhesive seal to the face of the user while allowing said seal to respond to movements of the face generated by talking or yelling and to isolate such movements from the mask body (See Matich: ¶¶ 0077-00748).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Matich in view of Chen as applied to claim 17 above, and further in view of Noh et al. (U.S. Pub. No. 2014/0190492; hereinafter: “Noh”).
Regarding Claim 18, the modified device of Kojima discloses the respirator, shown above. 
The modified device of Kojima does not specifically disclose the respirator wherein the face seal comprises at least one water-vapor-breathable layer that is also liquid-water-repellent.
Noh teaches a filtering face-piece respirator (10; Fig. 1-4) comprising a face seal (60; Fig. 1-4) having at least one water-vapor-breathable layer that is also liquid-water-repellent (¶¶ 0031-0034) for the purpose of transporting water vapor away from the skin at a rate sufficient to maintain the skin in a satisfactorily dry condition and allowing sweat to collect between the face seal and the skin in an unacceptable manner (¶ 0031).
.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Matich as applied to claim 1 above, and further in view of Choi et al. (U.S. Pub. No. 2012/0017911; hereinafter: “Choi”).
Regarding Claim 19, the modified device of Kojima discloses the respirator wherein the mask body comprises, in order from the front of the mask body the filter layer (“intermediate sheet material”; ¶ 0015) and a shaping layer (inner sheet material; ¶ 0015). 
The modified device of Kojima does not disclose the respirator wherein the mask body comprises, in order from the front of the mask body, a filter layer, a reinforcing netting layer, the shaping layer and the face seal.
Choi teaches a flat-fold respirator comprising a mask body (12; Fig. 1-3) comprising, in order from the front of the mask body, a filter layer (36; Fig. 3; ¶ 0042), a reinforcing netting layer (38’; Fig. 3; ¶ 0042), and a shaping layer (20; Fig. 3; ¶ 0042) for the purpose of providing protect to the filter layer and to preclude fibers in the filter layer from coming loose from the mask body (¶ 0042). 
Matich teaches a respirator comprising a face seal (12, 34, 36; Fig. 2B-2D, 3C) that is comprised of a face seal material (34; Fig. 2B, 3C; ¶¶ 0077-0078) that is layered most rearward of a mask body to contact the user (16, 20, 22; Fig. 1B-2D; ¶¶ 0074-0084) for the purpose of providing an adhesive seal to the face of the user while allowing said seal to respond to movements of the face generated by talking or yelling and to isolate such movements from the mask body (¶¶ 0077-00748).
.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over HDX N95 Respirator Mask 3-Pack (https://web.archive.org/web/20150711034710/https://www.homedepot.com/p/HDX-N95-Disposable-Respirator-Valve-Blister-3-Pack-H950V/205337154; available July 11, 2015; hereinafter: “HDX”) in view of Kojima (JP2009011709A).
Regarding 22, HDX discloses a kit comprising three respirators (A, Fig. F annotated below), wherein the respirators are packaged together in a container (B, Fig. F annotated below), with the mask body of each respirator in a cup-shaped configuration (C, Fig. F annotated below), and not in a flat-folded configuration.

    PNG
    media_image6.png
    686
    568
    media_image6.png
    Greyscale

Figure F, Adapted from Pg. 1 of HDX.
HDX does not specifically disclose the three respirators comprising the respirator of claim 1. 
Kojima teaches the respirator of claim 1, shown above, wherein the  first integral nose (B, Fig. A annotated above) and the second integral nose pad (D, Fig. A annotated above) are provide for the purpose of closing the gap between the mask body and the face of the user and preventing exhaled air from leaking from the upper portion of the mask body (¶¶ 0020-0022). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the three respirators of HDX to the respirator of claim 1 as taught by Kojima for the purpose of providing the first and second inwardly-folded tab .

Response to Arguments
Applicant’s arguments regarding the new limitations with respect to the first and second inwardly-folded tabs are biased toward unfolding back toward an initial, unfolded configuration and each of the laterally-outward terminus of the first and second tabs not extending to first and second lateral edges of the mask body, as recited in independent claim 1 have been considered but are moot because the arguments do not apply to the rejection in the previous office action (e.g., do not apply to claim limitations previously rejected).  All arguments directed to new limitations in the amended claims are addressed in the 35 U.S.C. 103 rejection over  Kojima, shown above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Woo (KR 1020160032043) discloses a mask comprising separate wings (i.e. tabs) folded inwardly (Fig. 1-4) which has not yet been claimed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634.  The examiner can normally be reached on M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLIOT S RUDDIE/Primary Patent Examiner, Art Unit 3785